DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 13-16, 18-21, 23-26, 28-31 and 33-34 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Phillips et al. (US 2019/0387224 A1).

Regarding claim 13, Phillips discloses a terminal (see 138 in fig. 1) configured to receive an immersive video spatially tiled with a set of tiles (see 122-124 in fig. 1), a tile covering a portion of a scene of the immersive video (e.g. see 406-1 in fig. 4B), comprising at least one processor (see 2402 in fig. 24) configured to: define surfaces bounding tiles of the set of tiles (see 406-1 to 406-N in fig. 4B); obtain proportions of intersection for at least one or more of the surfaces intersected by a number of rays (see “gaze vector” of 1502 in fig. 15A) of a volume of vision (see 1609 in fig. 16B; e.g. see “ROI” in ¶ [0011]) hitting the surfaces; and select one or more tiles according to the obtained proportions of intersection (see 1506 in fig. 15A). 

Regarding claims 14 and 24, Phillips further discloses wherein the definition of the surfaces bounding tiles are determined from information received from a content server (e.g. see ¶ [0123]).  

Regarding claims 15 and 25, Phillips further discloses wherein the at least on processor is further configured to: receive a description of available tiles from a content server (see 122 in fig. 1); and define the surfaces bounding tiles based on the received description (see 406-1 to 406-N). 

Regarding claims 16 and 26, Phillips further discloses wherein a surface bounding a tile comprises a radial projection of a mesh of the tile on a plane to which vertices of the tile belong to (see fig. 16A and 1609 in fig. 16B).

Regarding claims 18 and 28, Phillips further discloses wherein the at least one processor is further configured to: select candidate tiles amongst the set of tiles so that the proportions of intersection are obtained only for the candidate tiles (see 2016-2018 in fig. 20). 

Regarding claims 19 and 29, Phillips further discloses wherein the selection of one or more tiles complies with a bandwidth criterion (see 1400 in fig. 14; e.g. see ¶ [0104]). 

Regarding claims 20 and 30, Phillips further discloses wherein the bandwidth criterion is met when a sum of the traffic sizes associated with the selected prefiltered tiles is less or equal to a bandwidth available on a network to which the terminal belongs to (e.g. see ¶ [0010]). 

Regarding claims 21 and 31, Phillips further discloses wherein the tiles are different sizes or non-rectangular (see 400C in fig. 4C). 

Regarding claim 23, the claim(s) recite analogous limitations to claim 13, and is/are therefore rejected on the same premise.

Regarding claims 33-34, Phillips further discloses wherein the terminal further comprises a screen to display the immersive video (e.g. see 142 in fig. 1).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 17 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Phillips in view of D’Acunto et al. (US 2019/0238861 A1).

Regarding claims 17 and 27, although Phillips discloses wherein the at least one processor is further configured to: determine a set of sampling rays (see “gaze vector” in ¶ [0123]) for the volume of vision (e.g. see “ROI” in ¶ [0083]), such that the sampling rays have a constant angular distance with each other (see fig. 16A), it is noted that Phillips does not provide the particular wherein the angular distance is horizontally and vertically with each other. 
However, D’Acunto discloses a spherical video processing the angular distance is horizontally and vertically with each other (e.g. see fig. 3A; e.g. see ¶ [0074]). 
 Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate D’Acunto teachings of angular coordinate into Phillips ROI for the benefit of proper representing ROI in a spherical image.

Response to Arguments
Applicant's arguments filed 1/10/22 have been fully considered but they are not persuasive. Applicant argued that Phillips fails to disclose “obtain proportions of intersection for at least one or more of the surfaces intersected by a number of rays of a volume of vision hitting the surfaces” because “Phillips fails to disclose that the ROI can be calculated by rays of a volume of vision”. The Examiner respectfully disagrees for two reasons. First, it is noted that the features upon which applicant relies (i.e., ROI or proportion can be calculated by rays of a volume of vision) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Second, Phillips does disclose “obtain proportions of intersection for at least one or more of the surfaces intersected by a number of rays (see “gaze vector” of 1502 in fig. 15A) of a volume of vision (see 1609 in fig. 16B; e.g. see “ROI” in ¶ [0011]) hitting the surfaces”. It appears Applicant has a biased interpretation of the limitation “volume”. However, this is not the only way to interpret the claim. The Examiner interpreted the claimed volume as the amount or size. Thus, Phillips does disclose the ROI 1609 as meeting the volume of vision (e.g. see “gaze” with gaze vector for obtaining proportion of surface with “user’s viewport” size 1609 in ¶ [0115] ). Therefore, the Examiner maintains all limitations are met.


Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1.	Swaminathan et al. (US 2018/0160160 A1), discloses virtual reality video tile rate allocation.
2.	Niamur et al. (US 2020/0177916 A1), discloses coding spherical video with region of interest.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD T TORRENTE whose telephone number is (571)270-3702. The examiner can normally be reached M-F: 6:45-3:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD T TORRENTE/Primary Examiner, Art Unit 2485